Opinion by

Hastings, C. J.
No assignment of error can be found among the papers in this case, yet from the argument of counsel it appears an assignment existed at the time of filing the written arguments. The first question, is a motion to set aside a bail bond, a part of the record ? If so, we can inspect the sufficiency of the affidavit to hold to bail, and also of the writ. This question has been settled repeatedly in this court, following the decisions of the late *463territorial supreme court, which seems to have adopted the Indiana and Illinois practice, that a motion, and the reason in support of the same are no part of the record in a case unless ma'de so by bill of exceptions. Inasmuch as this is the established doctrine of this court, we are not now disposed to reverse it, being supported by the numerous authorities referred to by the defendants’ attorney. We see nothing in argument that will justify us in reversing this case because the court below rejected the plea in abatement. The party did not except to the ruling of the court in rejecting this plea, by embodying the reason of the court in a bill of exceptions, nor is it at all clear that such a plea should be entertained; and inasmuch as the defendants below filed a plea of nultiel corporation, and seemed to rest their defence upon that plea, it will be presumed the plea in abatement was waived, or that the objections to the ruling of the court in rejecting the plea were abandoned by the party’s subsequent pleading.
We think the numerous references made by defendants’ attorney in support of the demurrer to the plea of no corporation, clearly show that such a plea should be in substance a plea in abatement. The matter alleged goes to the disability of the plaintiffs below, viz. that there is no such corporation. The plea filed sets forth that there was then no such being as the plaintiff in existence. The judgment rendered in New York is conclusive as.to the fact of the existence of the corporation at the time of its rendition. If then the corporation has since ceased to exist from any cause whatever, its dissolution should be taken advantage of only in the same manner as the death of a natural person.
The judgment of the court below is affirmed.